Citation Nr: 1142519	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran has presented new and material evidence to reopen a claim for service connection for chronic bronchitis/ chronic obstructive pulmonary disease (COPD) (claimed as breathing problems).

2.  Entitlement to an increased evaluation for an appendectomy scar, currently rated noncompensably (zero percent) disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from January 1957 to December 1958.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested the opportunity of a Travel Board hearing to address his claim before a Veterans Law Judge of the Board.  He was scheduled for Travel Board hearings at the RO in May 2011 and again in July 2011, but on each occasion failed to appear for his scheduled hearing.  However, since that time, by an August 2011 letter, the Veteran informed that he had moved to a new address and while he had informed the Post Office of this change, he was unaware that he also had to inform VA.  Thus, he impliedly contends, he did not receive timely notice of the two hearings which he missed.  

The Board considers it reasonable, under the limited circumstances of this case, to afford the Veteran yet another opportunity to address his claims before a Veterans Law Judge at a Travel Board hearing, even considering restrictions within pertinent regulations regarding such opportunities.  See 38 C.F.R. §§ 20.703, 20.704(b), 20.1304 (2011) (rules governing requests for hearings, failure to appear for hearings, and requests for a further opportunity of a hearing).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



